DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“determination unit” “decision unit” “character recognition unit” of independent claim 1 and respective dependent claims 2-11.
“binarization unit” “generation unit” of claim 3 and respective claims 7-8 depending therefrom.
“binarization unit” of claim 4.
“reading unit” of claim 5.
“receiving unit” of claim 6.
“expansion unit” of claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prulhiere et al (US 9569662).

With respect to Claims 1 and 12-13: An image processing apparatus comprising: [Prulhiere (col 2 lines 30-50) has disclosed a method of text extraction from image data and performing OCR on said extracted text data. The method of Prulhiere performed by an image processing system (Fig 4 and Fig 13, col 4 lines 51-65, col 13 lines 1-35)) having memory, processor, data store, digital imaging device, and associated software for performing the disclosed method.]
a determination unit configured to determine a region of the image on which to perform character recognition processing; [Prulhiere (col 4 lines 40-52, col 5 lines 8-12) has disclosed using prior format/blueprint information extracting areas likely to have text information to facilitate performing OCR on said text information.…..]
[The scan mark location process of columns 6-7 determines the region for OCR based on a count (col 6 lines 4-30) of black pixels in a region that is incrementally expanded in at least one direction based on the process of Fig 6 (col 6 lines 43-67).] based on a number of black pixels in contact with the region determined by the determination unit, whether to perform the character recognition processing on an expanded region obtained by expanding the region determined by the determination unit rather than on the region determined by the determination unit; and [The scan mark location process of columns 6-7 determines the region for OCR based on a count (col 6 lines 4-30) of black pixels in a region that is incrementally expanded in at least one direction based on the process of Fig 6 (col 6 lines 43-67).]
a character recognition unit configured to perform the character recognition processing on that region of the image decided by the decision unit. [Prulhiere (col ) has disclosed (col 6 line 67 through column 7 line 2) the output of the selected region to the OCR processing step when the criteria are met (criteria including pixel count – col 6 lines 4-30).]

With respect to Claim 2: The image processing apparatus according to claim 1
wherein the decision unit decides, based on a number of black pixels in contact with the expanded region, [Prulhiere, the criteria including pixel count – col 6 lines 4-30.]
whether the character recognition unit is to perform the character recognition processing on a further-expanded region obtained by further expanding the expanded region or performs the character recognition processing on the expanded region obtained by expanding the region determined by the determination unit. [Prulhiere, the criteria including pixel count is tested in the step prior to the OCR process as outlined in Fig 6 (col 6 lines 43-67), wherein the criteria are iteratively tested and expanded such that each successive iteration is performed on the expanded region.]


a reading unit configured to read out an image of a document and generate image data. [Input image using a scanner of a document of digital image camera for capturing image data (col 4 lines 60-65).]

With respect to Claim 6: The image processing apparatus according to claim 1, further comprising
a receiving unit configured to receive image data from an external apparatus. [Input image using a scanner of a document of digital image camera for capturing image data (col 4 lines 60-65).]

With respect to Claim 7: The image processing apparatus according to claim 3,
wherein the character recognition unit performs the character recognition processing on an expanded region obtained by expanding a region of the binarized image data generated by the binarization unit. [Prulhiere, the criteria including pixel count for deciding the expanded region is tested in the step prior to the OCR process as outlined in Fig 6 (col 6 lines 43-67), wherein the criteria are iteratively tested and expanded such that each successive iteration is performed on the expanded region.]

With respect to Claim 9: The image processing apparatus according to claim 1,
wherein each of the region and a region expanded by an expansion unit is a rectangular region, and [Prulhiere (Fig 6, col 6 lines 43-67) the region is iteratively expanded by row and column (items i and j of the figures and corresponding disclosure), wherein the region is thus expanded by sides of a rectangle.]
wherein the decision unit decides, based on a number of black pixels in a region expanded, by one pixel, from each of sides of an outer periphery of the region determined by the determination unit, 35 USC 112(d) [Prulhiere, the criteria including pixel count is tested in the step prior to the OCR process as outlined in Fig 6 (col 6 lines 43-67), wherein the criteria are iteratively tested and expanded such that each successive iteration is performed on the expanded region.]

With respect to Claim 10: The image processing apparatus according to claim 9, wherein
the expanded region is expanded, by one pixel, in a direction of a side, of which a predetermined number of black pixels are present outside by one pixel, among the sides of the region determined by the determination unit. [Prulhiere, the criteria including pixel count is tested in the step prior to the OCR process as outlined in Fig 6 (col 6 lines 43-67), wherein the criteria are iteratively tested and expanded such that each successive iteration is performed on the expanded region. The process of Prulhiere including expanding the region, wherein if the region outside contains zero or more pixels (at least a predetermined number) and does not meet the prior criteria then the region is expanded.]

With respect to Claim 11: The image processing apparatus according to claim 1,
wherein the character recognition processing is processing for recognizing characters, one by one, in a region expanded by an expansion unit. [Col 6 line 65 through col 7 line 3, col 11 line 5-7 has disclosed performing the OCR process on a character by character basis (col 11 lines 54-57).]



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Prulhiere et al (US 9569662) as applied to at least claim 1 above, in view of the teachings of Bastos dos Santos et al (US 2011/0271177, will be referred to in the discussion presented below as Bastos).

With respect to Claim 3: The image processing apparatus according to claim 1, further comprising: [Prulhiere, has disclosed the capture of image data using a digital imaging device or optical scanner (Fig 4, col 4 lines 55-65) and the counting of black pixels (Fig 6, col 3 lines 10-20 and col 6 lines 15-30 and 45—55) on said image data corresponding to text/scan marks. Hence, the process of Prulhiere relies on image data having the text/scan marks as black pixel data, but Prulhiere does not explicitly disclose that the image data as generated or converted by the apparatus is a black and white image generated by a binarization process as required by the below claim limitation “a binarization unit…….binarizing the image data”.]
a binarization unit configured to generate binarized image data by binarizing the image data; and [Bastos has disclosed a binarization process to facilitate the image processing of locating black pixels to perform optical character recognition (para 0005, 0178, 0179).]
a generation unit configured to generate image data by reducing resolution of the binarized image data generated by the binarization unit, [Prulhiere, has disclosed the capture of image data using a digital imaging device or optical scanner (Fig 4, col 4 lines 55-65) and the resizing or scaling (col 5 lines 40-50) of the image data to meet size requirements of the determination process that is the locating of text/scan marks in the image data.]
wherein the determination unit determines a region of a character included in an image indicated by the image data generated by the generation unit. [Prulhiere (col 5 lines 40-55) the scan mark processing for determination of regions and candidate markings based on the process of Fig 4 and 6 proceeds the step of scaling and/or resizing the image data as outlined by Prulhiere.]
[Prulhiere and Bastos are analogous art of image data processing to locate text in captured image data, and to preprocess said captured image data to facilitate the further steps of localization and OCR. It would have been obvious to one of ordinary skill in the art to add the preprocessing step of binarization disclosed by Bastos to the set of image preprocessing steps of Prulhiere to generate the Black pixel data required by the localization and OCR processing disclosed by Prulhiere. The motivation for combining would have been to include an additional step of preprocessing of binarization generating black pixel data as disclosed by Bastos into a process requiring the processing of black pixel data as disclosed by Prulhiere to produce the expected result of producing black pixel data to be input to the process of Prulhiere. Therefore, it would have been obvious to one of ordinary skill in the art  at the time of the invention to at least try to combine the teachings of Prulhiere with Bastos to achieve the limitations of the present claim.]

With respect to Claim 4: The image processing apparatus according to claim 1, further comprising
a binarization unit configured to generate binarized image data by binarizing the image data, [Bastos has disclosed a binarization process to facilitate the image processing of locating black pixels to perform optical character recognition (para 0005, 0178, 0179).]
wherein the determination unit determines a region of a character included in an image indicated by the binarized image data generated by the binarization unit. [Prulhiere (col 5 lines 40-55) the scan mark processing for determination of regions and candidate markings based on the process of Fig 4 and 6 proceeds the step of scaling and/or resizing the image data as outlined by Prulhiere.]

With respect to Claim 8: The image processing apparatus according to claim 3,
wherein the binarization unit uses simple binarization processing to generate the binarized image data. [Bastos has disclosed a binarization process to facilitate the image processing of locating black pixels to perform optical character recognition (para 0005, 0178, 0179). Furthermore, “simple binarization” is not a specific process, hence the general reference to binarization of Bastos is at least a “simple binarization” in that it is not disclosed as being a complex process. Furthermore, the example of utilizing an Otsu method (para 0405 of Bastos) is a well-known prior art method hence is “simple” relative to other potential methodologies.]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Acharya et al (US 2015/0193667) has disclosed a process of generating binarized image data using an MSER method that performs variable thresholding based on regional image blocks (para 0035, 0041, 0045, 0047, 0051). Furthermore the boundaries of the MSER regions are expanded when one or more text fragments are detected in said regions (para 0051, 0055).
Bastos dos Santos et al (US 2011/0271177) has disclosed a method of locating and segmenting rectangular regions of an input image data, wherein said located and segmented regions correspond to regions of text in the input image data (abstract, Fig 1A and 1B). Furthermore, pre-processing is performed on the input image data to prepare the image data for locating of the text regions and OCR processing (para 0178-0179). The process of Bastos utilizes the counting of pixels in lines of the image data (black pixels, para 0190-0195) to determine regions of text within said image data.
Jami et al (US 2018/0285675) has disclosed a method of text localization and optical character recognition processing on captured image data, wherein a step of Region Of Interest expansion (para 0021, 0028, and 0039) is performed. The ROI expansion is performed on regions having localized text to locate additional pixel data connected to the initial set of pixel locations until the expansion has met character related criteria (para 0039-0050, Fig 2, Fig 4, and Fig 6). Jami has further disclosed binarization of the image data (para 0029, 0031).
Kacher et al (US 2018/0018774) has disclosed a method of preprocessing of images of text documents to prepare the image data for OCR processing. The processing including straightening lines of text and binarization of the received image data.
Kanatsu et al (US 2004/0096121) has disclosed a method of text image processing to binarize the image data, localize regions of text within the image data, and perform OCR on the localized text regions.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321.  The examiner can normally be reached on 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571) 272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        

		/KIM Y VU/                             Supervisory Patent Examiner, Art Unit 2666